Citation Nr: 0213496	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  98-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to evaluation in excess of 30 percent for 
coronary artery disease (CAD) with hypertensive 
cardiovascular disease, from December 30, 1996 to January 11, 
1998.

2. Entitlement to evaluation in excess of 30 percent for CAD 
with hypertensive cardiovascular disease, from January 12, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board previously remanded this matter in March 2000 for 
further evidentiary development, and that the action 
requested in the Board's remand has been accomplished to the 
extent possible.  This case is now ready for appellate 
consideration.

The Board further notes that it has been required to identify 
and address an additional issue in connection with the issue 
of entitlement to an increased evaluation for CAD with 
hypertensive cardiovascular disease because the rating 
criteria applicable to the veteran's service-connected CAD 
with hypertensive cardiovascular disease were revised 
effective January 12, 1998.  38 C.F.R. § 4.104 (2001).


FINDINGS OF FACT

1.  For the period of December 30, 1996 to January 11, 1998, 
the veteran's CAD with hypertensive cardiovascular disease 
was manifested by symptoms in an unexceptional disability 
picture that more nearly approximate a history of acute 
coronary occlusion or thrombosis or substantiated repeated 
anginal attacks which precluded more than light manual labor; 
recent coronary occlusion or thrombosis or residual findings 
of congestive heart failure, angina on moderate exertion, or 
the inability to engage in more than sedentary employment are 
not indicated.

2.  Since January 12, 1998, the veteran's CAD with 
hypertensive cardiovascular disease has been manifested by 
symptoms in an unexceptional disability picture that more 
nearly approximate a history of acute coronary occlusion or 
thrombosis or substantiated repeated anginal attacks which 
precluded more than light manual labor; recent coronary 
occlusion or thrombosis or residual findings of congestive 
heart failure, angina on moderate exertion, or the inability 
to engage in more than sedentary employment are not indicated 
and the evidence does not more nearly approximate chronic 
congestive heart failure, workload of 3 metabolic equivalent 
(MET)s or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent, but not higher, 
evaluation for CAD with hypertensive cardiovascular disease, 
for the period of December 30, 1996 to January 11, 1998, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7005 (effective 
immediately prior to January 12, 1998).

2.  The schedular criteria for a 60 percent, but not higher, 
evaluation for CAD with hypertensive cardiovascular disease, 
from January 12, 1998, have been met only under the "old" 
criteria for this disability; the "old" criteria are more 
favorable than the "new" criteria.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.104, Diagnostic Code 
7005 (effective before and after January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify 

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002).  In this regard, the 
veteran has been afforded appropriate Department of Veterans 
Affairs (VA) examination to assess the severity of his 
disability since 1996, and the record also contains extensive 
treatment records from the relevant time frame that further 
assists the Board in determining the extent and nature of the 
veteran's service-connected disability.  The Board also notes 
that the veteran has been advised on multiple occasions of 
the evidence the regional office (RO) was obtaining to 
support his claim and the type of evidence that the veteran 
could submit.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the veteran has been provided with the 
applicable law and regulations pertinent to his claim for 
increased rating such that further notice of this information 
would be redundant and unnecessary.  Accordingly, the Board 
finds that no further action in this matter is required under 
the VCAA.

Background

Immediately prior to January 12, 1998, 38 C.F.R. § 4.104, 
Diagnostic Code 7005 provided a 60 percent evaluation for 
arteriosclerotic heart disease with a history of acute 
coronary occlusion or thrombosis or substantiated repeated 
anginal attacks which precluded more than light manual labor.  
A 100 percent rating required recent coronary occlusion or 
thrombosis or residual findings of congestive heart failure, 
angina on moderate exertion, or the inability to engage in 
more than sedentary employment.

Notes following former 38 C.F.R. § 4.104, Diagnostic Code 
7017 (1997), which related to coronary artery bypass, reflect 
that authentic myocardial insufficiency may be substituted 
for occlusion.

The Board further observes that the rating criteria for this 
disability were changed effective January 12, 1998, and that 
the Board is therefore precluded from applying the "new" 
rating criteria prior to the effective date of that criteria.  
See VAOPGCPREC 3-2000.  After the effective date of the 
change in rating criteria, manifestations must be considered 
under both the "old" and "new" rating criteria, and the 
rating assigned should be in accordance with whichever 
criteria are more favorable.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In light of these considerations, the 
veteran's coronary symptoms during the period of December 30, 
1996 to January 11, 1998 should be evaluated only under the 
rating criteria in effect prior to January 12, 1998.

The history of this disability shows that a March 1990 rating 
decision originally granted service connection for CAD with 
hypertensive cardiovascular disease, and assigned a 30 
percent evaluation, effective from October 23, 1989, based in 
part on February 1990 VA examination that revealed the 
veteran's report of intermittent chest pain on exertion.  

Thereafter, following the submission of a claim for increased 
rating in December 1993, the RO continued the veteran's 30 
percent evaluation in a rating decision in October 1994.  At 
this time, it was noted that the veteran had been 
hospitalized in February 1993 with complaints of chest pain 
and that X-rays at that time revealed mild cardiomegaly and 
that there was no recurrence of the chest pain.  Subsequent 
hospitalization in November and December 1993 reflects 
treatment for substance abuse, angina pectoris and 
hypertension.  VA examination in September 1994 revealed that 
the heart was mildly enlarged and the diagnosis included CAD.

At the time the veteran filed the subject claim for increased 
rating on December 30, 1996, he submitted private treatment 
records from May 1994 to April 1997 that reflect hospital 
admission in May 1994 for cardiac evaluation and possible 
repeat cardio catheterization and angioplasty.  The veteran 
was noted to have a history of severe hypertension and CAD.  
It was further noted that previous anteriographic study in 
August 1993 revealed some restenosis of the left anterior 
descending artery, but only at 40 to 50 percent.  The right 
coronary artery was found to be stable at 65 percent in the 
proximal area with some multiple stenosis in the distal area.  
Approximately one month earlier, the veteran experienced 
increased dyspnea on exertion and chest discomfort.  The 
symptoms now included dyspnea, blurred vision, weakness and 
chest discomfort.  The previous evening, the veteran reported 
feeling as though he was going to pass out, and that he took 
several nitroglycerin tablets that provided some relief.  Due 
to continued symptoms of dyspnea and weakness, he reported to 
the emergency room for evaluation.  The clinical impression 
was recurrent angina and dyspnea, significant CAD, status 
post angioplasty to the left anterior descending coronary 
artery in June of 1993 with recurrent symptoms, rule out 
restenosis or progression of right CAD, and severe 
hypertensive cardiovascular disease.

Private medical records further reflect that the veteran 
underwent a left heart catheterization in May 1994.  
Catheterization findings revealed normal left ventricular end 
diastolic pressure and function, and cine cardiography was 
interpreted to reveal normal heart size.  Selective coronary 
cine arteriography findings revealed a dominant coronary 
artery circulation, with ectasia of the entire artery to the 
bifurcation and in the proximal one-third there was a 
stenotic are of about 50 percent stenosis.  Otherwise, the 
coronary artery was normal with only about 30 to 40 percent 
stenosis.  In the distal right coronary artery, one of the 
posterior descending artery branches had a 60 percent 
stenosis in the origin followed by a 65 percent at the 
bifurcation.  The veteran was also noted to have severe 
posterior descending arteries arising in the distal right 
coronary artery, and the rest was noted to have some mild 
disease.  One of the left anterior descending arteries had a 
35 percent stenosis at its origin followed by a 50 percent 
stenosis in the proximal area and 40 to 50 percent at the mid 
portion.  The left anterior descending artery had about 35 
percent eccentric stenosis at the proximal one-third and the 
distal left anterior descending artery had some mild diffuse 
disease, as did the circumflex and intermediate artery in the 
proximal area.  In the mid portion of the intermediate 
artery, one tiny branch was noted to have 70 to 80 percent 
stenosis, part of which had 30 to 40 percent stenosis.  

As compared to a previous study in August of 1993, the 
reporting examiner found that the left anterior descending 
artery appeared much better and the previous angioplastic 
site had almost no residual stenosis.  Based on the above 
findings, the examiner concluded that there was virtually no 
critical stenosis that required angioplasty.  Left 
ventricular cine cardiographic findings revealed negative 
findings and ejection fraction was 65 percent.  The diagnosis 
included atherosclerotic heart disease (AHD) and moderate 
stenosis of the left anterior descending of the first 
diagonal branch and mild diffuse disease of the left anterior 
descending, and successful angioplasty to the left anterior 
descending artery.

A private medical record from December 1996 reflects that the 
veteran complained of chest pressure when getting out of bed 
in the morning, dyspnea and dizziness with exertion, and 
palpitations when he would bend over.  Diagnoses included AHD 
status post percutaneous transluminal coronary angioplasty 
(PTCA) and diffuse CAD.

VA heart examination in January 1997 revealed that the 
veteran reported that he began to have tachycardia in 1987, 
and was first treated in 1989 with medication.  He was 
currently employed as a janitor.  He further reported that he 
suffered a myocardial infarction in 1993 for which he was 
treated with angioplasty and medications.  His last 
catheterization was in 1994.  Subjectively, the veteran 
complained of almost constant weakness and angina type pain 
in the left chest when raising his left arm, with stress, or 
with certain activities such as taking the trash out, bending 
over the bathtub, and sweeping the floors.  He reported the 
use of nitroglycerin and other medications, and that he had 
occasional ankle edema.  Limitations due to chest pain 
included inability to walk more than three blocks in cold 
weather and more than half a mile in warm weather, and 
dyspnea after more than five steps.  Physical examination 
revealed a slightly irregular heart rate without murmur and 
no edema.  Electrocardiogram was interpreted to reveal poor R 
Wave progression with anteroseptal myocardial infarction of 
unknown age.  X-rays revealed borderline cardiomegaly.  The 
diagnosis included CAD with previous myocardial infarction in 
1993, treated by angioplasty and medication with intermittent 
angina, and hypertension.

VA outpatient records for the period of January 1997 to April 
1998 reflect that in March 1998, the veteran reported 
increased dyspnea with exertion and sharp shooting pain in 
left upper chest with movement over the last three days.  No 
acute distress was noted on examination.

A private echocardiographic report from April 1997 reflects 
symmetrical normal left ventricular wall with estimated 
ejection fraction of 60 to 65 percent.

VA heart examination in April 1998 revealed that the veteran 
complained of dyspnea, difficulty with certain activities, 
and occasional ankle edema.  Physical examination revealed 
AHD and that an angioplasty had improved his general 
condition.  There was no history of rheumatic heart disease.  
Examination of the veteran's heart revealed a regular rate 
and rhythm, and there were no audible murmurs.  
Electrocardiogram from April 1998 was interpreted to reveal 
normal sinus rhythm and a possibility of an old anterior 
infarct.  The impression was hypertensive heart disease, 
probably arteriosclerotic, possible old anterior infarct of 
the heart, and mild tortuosity of the aorta, consistent with 
clinical history of hypertension.

VA heart examination in September 1998 revealed that the 
veteran reported a history of a heart attack in 1993, 
followed by two minor heart attacks, one in 1994 and another 
in 1995.  Current heart medications consisted of Cardura, 
Atenolol, Procardia, and one aspirin per day.  The veteran's 
chief complaint was dyspnea on exertion.  Ordinary activity 
such as walking on flat surfaces produced no symptoms.  
However, the use of stairs would cause the veteran to be 
short-winded and when the veteran walked fast or lifted heavy 
objects, there was slight dyspnea without chest pain.  The 
veteran denied any history of chronic congestive heart 
failure or heart valvular disease or endocarditis or 
pericarditis.  Physical examination revealed no murmur, 
normal heart size, and strong radial and femoral arteries.  
There was also no edema.  An echocardiographic report 
reflects preserved left ventricular systolic function with an 
estimated ejection fraction of 55 to 60 percent.  The overall 
diagnosis was CAD and hypertension.

A December 1999 rating decision granted service connection 
for hypotension and assigned a separate 10 percent rating for 
this disability, effective from December 1996.

VA heart examination in September 2000 revealed a history of 
angioplasty in the left anterior descending artery following 
catheterization in 1993.  The veteran thereafter reportedly 
felt considerably better and denied further chest tightness 
until May 1994, at which time he was admitted to a private 
hospital with unstable angina.  The examiner set forth the 
results of catheterization and studies conducted at that 
time.  The veteran denied any symptoms of chest discomfort 
for the year 2000, but did indicate having dyspnea on 
exertion with walking two blocks.  He also denied 
palpitations.  Physical examination revealed that the chest 
was clear on auscultation and examination of the heart 
indicated no palpable apical impulse and a S4 gallop without 
murmur.  The extremities indicated 2+ pulses and no edema.  
An electrocardiogram was interpreted to reveal normal sinus 
rhythm, with an axis +34 degrees and an IV conduction delay.  
There was also poor precordial R-wave progression and lateral 
T-wave inversion in leads V5 and V6, consistent with 
ischemia.  The R waves in leads V1-V3 were considered smaller 
than in 1968 but were unchanged compared to April 1998 and 
July 2000.  An echocardiogram revealed that the left 
ventricle was normal in size and that there was mild left 
ventricular hypertrophy.  The estimated left ventricular 
ejection fraction was 60 percent.  The left atrium was mildly 
dilated.  The study was found to be unchanged compared to a 
prior study of 1994.

The results from an October 2000 scintigraphic exercise 
stress test revealed left chest discomfort that resolved 
approximately one minute following exercise.  The heart rate 
was 79 percent of expected, probably due to treatment with 
atenolol.  The amount of exertion in metabolic equivalent 
(MET)s was 9.  The electrocardiogram demonstrated no ST-
segment depression, but there was T-wave inversion in the 
inferolateral leads which was not diagnostic for myocardial 
ischemia.  However, the images of the heart were found to 
demonstrate abnormal perfusion in the anterior, septal, 
inferoposterior and possibly the apex of the left ventricle.  
At rest, the images showed that these areas mostly filled in 
with radiotracer activity.  The interpretation of this 
finding was probable myocardial ischemia.  The gated rest-
phase images disclosed mild hypokinesis in the anterior 
apical and probably septal regions.  The left ventricular 
ejection fraction was estimated at 40 percent.  This was 
noted to be in contrast with echocardiographic left 
ventricular ejection fraction of 65 percent.  This disparity 
between the echocardiographic and scan findings was indicated 
to be attributed to technique or possibly to myocardial 
ischemia which was still noted to be present several hours 
later.  The latter was found to be quite unlikely in the 
examiner's opinion and probably represented more by the 
difference in the two techniques.  The echocardiographic 
technique was considered more likely to be correct because it 
was consistent with the veteran's normal left ventricular 
end-diastolic pressure at catheterization in 1994 and the 
prior echocardiogram from outside records indicating a 
similarly normal degree of left ventricular function.

The overall impression included AHD, which had been 
documented at catheterization in 1993 and 1994.  The examiner 
went on to note that the last catheterization in 1994 
disclosed only mild to moderate CAD.  He also noted that the 
veteran's exercise capacity was fair, indicating that this 
might be related to myocardial ischemia or to chronic 
pulmonary disease due to cigarette smoking.  Low blood 
pressure during exercise was found to possibly relate to 
significant CAD in the left anterior descending artery 
distribution, and the scintigraphic pattern suggested 
multivessel CAD.  The veteran was also indicated to have a 
severe degree of hypercholesterolemia.  The examiner further 
opined that the degree of CAD might have progressed since the 
veteran's prior catheterization in 1994, noting that the 
veteran's exercise capacity was poor.  

The September 2000 VA heart examiner also opined that the 
veteran's left ventricular function had not suffered because 
of his hypertension.  He went on to note that it was much 
more likely that the veteran's present symptoms were due to a 
combination of ischemic heart disease and chronic pulmonary 
disease.  High cholesterol and cigarette smoking plus 
hypertension were known risk factors for CAD and the veteran 
continued to smoke cigarettes.  The examiner believed that 
the veteran's hypertension and cholesterol should be better 
controlled and that the veteran should consider further 
consultation to determine the anatomical severity of the 
veteran's CAD which might be severe.  

Social Security Administration (SSA) records include private 
treatment records from December 1996, a VA hospital discharge 
summary from February 1997, and additional medical reports 
from June and August 2000.  The December 1996 private medical 
record reflects that at this time, the veteran reported chest 
pain two to three times a month related to exercise or 
activities such as climbing stairs, brisk walking or bending 
over to lift something.  He described the pain as a pressure 
like sensation in the center of the chest radiating to the 
left chest and arm with dyspnea and sweating.  It was 
relieved in 5 to 10 minutes by taking two nitroglycerin 
tablets.  The impression included CAD with PTCA in the past, 
and intermittent chest pain related to exertion.  The VA 
hospital summary from February 1997 reflects that the veteran 
was admitted for evaluation of unstable angina and 
electrocardiogram revealed no change from previous 
examination.  

A medical report from June 2000 indicates a SSA physician's 
request for more information concerning the current status of 
the veteran's CAD.  An August 2000 examination report 
reflects that the veteran was evaluated at this time on 
behalf of SSA for heart disease and prostate cancer.  The 
veteran indicated that he was able to walk about one half to 
one mile without any difficulty.  He would occasionally get 
chest pain with anger, at which time he would take 
nitroglycerin.  Usually the pain was in the retrosternal area 
without any radiation or dyspnea, and nitroglycerin relieved 
the pain within one or two minutes.  He was on an exercise 
program and walked three times a week about one half to one 
mile without difficulty.  The veteran's chest pain was noted 
to almost always be brought on by mental distress and not be 
physical exertion.  Examination of the heart revealed no 
gallop or murmur and there was no edema.  A report from Dr. 
C., a cardiologist, from July 2000 was noted to reflect a 
diagnosis of severe diffuse CAD, status angioplasty, with no 
angina.  In his conclusion, this examiner indicated that it 
appeared that the veteran had a myocardial infarction in 1993 
and that his chest pain was infrequent and brought on by 
anxiousness or mental distress.  He was able to walk as much 
as a mile every other day without difficulty, and he did not 
have any angina according to his cardiologist.  

A private medical record from M. C. H., dated in August 2001, 
reflects that various studies were administered at this time 
to evaluate the veteran's coronary symptoms.  Mult-
dimensional ejection fraction was noted to be 56 percent and 
the impression was that there was no convincing evidence of 
stress induced ischemia, but that the veteran did develop 
some left chest pain with slight lightheadedness during one 
of the studies.  Echocardiogram results revealed mild 
sclerotic aortic valvular changes without aortic stenosis, 
moderate concentric left ventricular hypertrophy with normal 
left ventricular cavity dimensions, but with slightly 
enlarged left atrium, estimated left ventricular ejection 
fraction of about 60 percent, and findings indicating 
probable left ventricular diastolic dysfunction.

A February 2002 medical report from M. C. H. reflects that 
the veteran underwent routine evaluation for some angina, 
dyspnea and leg swelling.  Physical examination revealed that 
the veteran was in no acute distress and that his chest was 
clear to percussion and auscultation.  The heart revealed no 
rub, gallop or pathological murmur and there was no 
organomegaly.  The extremities were noted to have good pulses 
without edema.  Current electrocardiogram was interpreted to 
reveal a sinus rhythm with a left ventricular hypertrophy 
pattern.  The clinical impression included severe diffuse CAD 
with stable symptoms of angina and dyspnea.  

Analysis

Turning first to the issue of entitlement to a rating in 
excess of 30 percent for the period of December 30, 1996 to 
January 11, 1998, while the overall evidence does not 
demonstrate pronounced symptoms, the veteran reported 
continued complaints of intermittent chest pain and dyspnea 
that precluded certain activities.  For example, while there 
is medical evidence after 1993 that the left anterior 
descending artery was much better and that the previous 
angioplastic site had almost no residual stenosis, a December 
1996 private medical record reflects that the veteran 
complained of chest pressure when getting out of bed in the 
morning, dyspnea and dizziness with exertion, and 
palpitations when he would bend over.  Moreover, the veteran 
continued to complain of weakness and angina like pain in the 
left chest when raising the left arm, with stress or with 
certain activities at the time of VA heart examination in 
January 1997.  The record shows that nonservice connected 
pulmonary disease has been mentioned as a possible factor 
causing or contributing to the complains of weakness and 
chest pain, however, non of the medical providers has clearly 
delineated the degree to which, if any, the manifestations of 
the nonservice connected pathology may be distinguished from 
the service connected pathology.  In this circumstance, the 
Board is constrained not to attempt to make such a 
distinction in evaluating the service-connected disability.

Therefore, applying only the "old" criteria of Diagnostic 
Code 7005 as required under VAOPGCPREC 3-2000, and giving the 
veteran the benefit of the doubt over the degree to which 
these manifestations are due to the service connected 
disability, the Board finds that the evidence supports a 
finding that the veteran is entitled to the next higher 
rating under that code of 60 percent.  More specifically, 
during the relevant time frame, there was a history of acute 
coronary occlusion or thrombosis in 1993 (as was noted 
earlier, while former Diagnostic Code 7017 pertained to 
coronary artery bypass, a Note following Diagnostic Code 7017 
reflects that authentic myocardial insufficiency might be 
substituted for occlusion) and there was also evidence which 
sufficiently substantiated repeated anginal attacks which 
precluded more than light manual labor.  In this regard, 
while the veteran's complaints of chest pain were 
intermittent in nature, they were also a source of constant 
complaint and affected many activities he was likely expected 
to engage in as a janitor such as taking the trash out, 
bending over a bathtub, and sweeping the floors.  While there 
is no direct evidence that the veteran was precluded from 
more than light manual labor, the Board finds it reasonable 
to infer that the inability to engage in such activities of 
sweeping and emptying trash clearly implies such limitation. 

Entitlement to the highest rating of 100 percent under the 
"old" criteria found in Diagnostic Code 7005 is not 
indicated as the evidence during the period of December 1996 
to January 11, 1998 does not reflect recent coronary 
occlusion or thrombosis (the most recent was in 1993) or 
residual findings of congestive heart failure, angina on 
moderate exertion, or the inability to engage in more than 
sedentary employment.  In this regard, the Board notes that 
there is no medical evidence of congestive heart failure, the 
veteran has been shown to be capable of walking as much as a 
mile without difficulty, and despite the veteran's complaints 
of chest pain and other symptoms while doing certain 
activities, the evidence does not reflect that his activities 
have been so limited as to preclude more than sedentary 
employment.  There is also no indication that the veteran has 
been unable to engage in most of the activities connected 
with his position as janitor.  Accordingly, the Board finds 
that a preponderance of the evidence for the period of 
December 30, 1996 to January 11, 1998 is against a 100 
percent evaluation under the "old" criteria for CAD with 
hypertensive cardiovascular disease.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).

As for the period from January 12, 1998, the Board initially 
notes that effective January 12, 1998, CAD which is 
manifested by a workload of greater than 5 METs but not 
greater than 7 METs, and is productive of dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram or x-ray, is rated 30 percent disabling.  When 
there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent rating is assigned.  When there is chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, a 100 percent rating is assigned.  38 
C.F.R. § 4.104, Diagnostic Code 7005 (2001). 

While recent evidence suggests that the veteran was 
relatively free of chest pain complaints during the year 
2000, it otherwise continues to reflect at least intermittent 
complaints of activities precluded by the veteran's coronary 
disorder, and increased objective clinical findings 
associated with the veteran's CAD, including the possibility 
of left ventricular pathology.  Thus, the Board finds that 
applying the "old" criteria as it is permitted to do under 
Karnas v. Derwinksi, supra, the Board again finds that the 
evidence of record since January 12, 1998, warrants a 60 
percent evaluation under former Diagnostic Code 7005.  It 
should be noted, however, that a preponderance of the 
evidence would also continue to be against a 100 percent 
rating under the "old" criteria for the same reasons 
expressed above, and that the evidence also fails to support 
entitlement to more than a 30 percent rating under the 
revised criteria.  In other words, as applied to the facts of 
this case, the "older" criteria are more liberal than the 
newer criteria, at least as to the severity of the veteran's 
disability on and after January 12, 1998.  

More specifically, in considering the medical findings since 
January 12, 1998 in the light of the "new" rating criteria 
under Diagnostic Code 7005, the Board notes that the "new" 
rating criteria provide for a 60 percent rating for CAD 
manifested by more than one episode of acute congestive heart 
failure in the past year, workload of greater than 3 METs but 
not greater than 5 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of between 30 to 50 
percent, and the evidence does not reflect any episode of 
acute congestive heart failure in the previous year, workload 
of between 3 and 5 METs, or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  With respect to 
ejection fraction findings, the evidence of record discloses 
an ejection fraction of 55 to 60 at the time of VA heart 
examination in September 1998.  The Board would further note 
at this point that while VA examination in October 2000 did 
note an electrocardiogram finding of 40 percent, this was 
noted to be in sharp contrast with an echocardiographic 
finding of 65 percent, which the examiner found to be more 
consistent with other clinical findings.  The Board further 
notes that the 65 percent ejection fraction was more in line 
with ejection findings both before and after this 
examination.  Consequently, the Board finds that a 
preponderance of the evidence is against a finding of an 
ejection fraction of 30 to 50 percent or that a 60 percent 
rating was otherwise justified under the "new" rating 
criteria.

Clearly, the evidence does not reflect entitlement to a 100 
percent rating under the "new" criteria with medical 
evidence of chronic congestive heart failure, workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Codes 7005, 7017 (2001).  Here, the 
evidence since January 12, 1998 continue to reflect at most 
moderate relevant findings, and the VA heart examinations do 
not reflect either congestive heart failure or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Moreover, the new rating criteria 
alternatively provide a 100 percent rating for a workload of 
3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, and the September 2000 examination 
demonstrated chest discomfort that resolved approximately one 
minute following exercise with the amount of exertion in METs 
indicated to be 9.  Therefore, the Board finds that the 
manifestations of the veteran's CAD with hypertensive 
cardiovascular disease since January 12, 1998 also do not 
more nearly approximate any of the alternative criteria 
required for a 100 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2001).  

The Board also does not find that the veteran is entitled to 
an evaluation for CAD with hypertensive cardiovascular 
disease either before or after January 12, 1998 under 
38 C.F.R. § 3.321.  The Board cannot conclude that the 
disability picture as to this disability before or after 
January 12, 1998 was so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with his employment, as to prevent the use of 
the regular rating criteria.  38 C.F.R. § 3.321.

While the record does reflect complaints of chest pain during 
this period, there were no frequent hospitalizations for this 
disability.  In summary, the Board finds that the record does 
not indicate an exceptional or unusual disability picture 
since December 30, 1996 so as to warrant an extraschedular 
rating, and that consequently, a higher rating on an 
extraschedular basis for this period is not warranted.



ORDER

Entitlement to a 60 percent rating for CAD with hypertensive 
cardiovascular disease for the period of December 30, 1996 to 
January 11, 1998, is granted, subject to the applicable 
provisions pertinent to the disbursement of monetary 
benefits.

Entitlement to 60 percent rating for CAD with hypertensive 
cardiovascular disease from January 12, 1998, is granted, 
subject to the applicable provisions pertinent to the 
disbursement of monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

